238 F.2d 617
Matter of PUBLISHERS DISTRIBUTING CORP. et al., Appellants,v.J. LOUIS MOTZ NEWS CO., Appellee.
No. 12942.
United States Court of Appeals Sixth Circuit.
October 22, 1956.

Albert Spievack, Cincinnati, Ohio, for appellant.
Jack Glenn Williams, Cincinnati, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from the dismissal by the district court of the amended creditors' petition and from the judgment in favor of appellee has been heard and considered upon the oral arguments and printed briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that there is substantial evidence to support the findings of the district court (which are certainly not clearly erroneous) that the assignment for the benefit of creditors was made by the appellee in response to the insistence of the three appellant creditors; that a suitable person was appointed and approved as assignee and has completed more than half of his duties as such; that such trustee is in position to complete the administration of his trust expeditiously and in a fair and impartial manner; and that a duplication of unnecessary expenses and undue delay would result should the assignment be disturbed, the district judge correctly concluded that it would be inequitable to adjudicate the appellee corporation a bankrupt under the circumstances of the case;


3
Accordingly, the judgment of the district court is affirmed.